REASONS FOR ALLOWANCE

Claims 1-4 and 6-11 are allowed.

1. The following is an examiner's statement of reasons for allowance:

        The prior art of the record does not teach or further suggest the limitations of   “a network configured to accommodate a processing device and connected to the second networks and 
the processing device configured to perform predetermined processing on the basis of a packet 
transmitted between the specific network and the first network, the communication control method comprises: controlling a path so that a first path of the path leading from the first network to the specific network is branched in the second network is set as a path leading to the specific network via the network; controlling a path so that a first path of the path leading from the first network to the specific network is branched in the second network is set as a path leading to the specific network via the network; controlling a path so that second path of the path leading from the first network to the specific network is branched in the second network is set as a path leading to the specific network without passing through the network; a plurality of redirection destinations of at least a part of communication from the specific device is provided
in the network and the communication control method further includes a process of controlling a path so that a tunnel is formed for each redirection destination, and controlling the transferring of a packet to the redirection destination according to the information in the packet sent from the specific device, ”as recited in Applicant's claims 1-4 and 6-11.  Claims 1-4 and 6-11 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455